EXHIBIT 10.1

 

TravelCenters of America LLC

 

Current Compensation Plan for Directors

 

Annual Retainer for Independent Directors:

$35,000

 

 

Meeting Fees for Independent Directors:

$750 per day per board or committee meeting, with a maximum fee of $1,500 for
any one day with multiple board and committee meetings

 

 

Share Grants for all Directors:

7,500 annually to be granted on the day of the first board meeting following the
Annual Meeting of Shareholders (or, for Directors who are first elected or
appointed at other times, on the day of the first board meeting attended)

 

 

Chair of the Audit Committee:

$15,000 per year

 

 

Chair of the Nominating and Governance Committee:

$5,000 per year

 

 

Chair of the Compensation Committee:

$5,000 per year

 

TravelCenters of America LLC generally reimburses all Directors for travel
expenses incurred in connection with their duties as Directors and for out of
pocket costs incurred from their attending certain continuing education
programs.

 

1

--------------------------------------------------------------------------------